DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 7-8, 14, 24, 26, 29-30, 35, and 38 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Sarangapani (US 2016/0166781 A1).
Regarding claim 1, Sarangapani discloses a system for providing treatment to a tissue site (para [0004] teaches wound care devices for applying transdermal continuous oxygen therapy to a wound), the system comprising: 
a tissue interface (dressing 116, para [0093], Fig. 4) configured to transport fluid to and from the tissue site (para [0093] teaches exudate is transported from the wound and oxygen is transported to the wound); 
a cover (a semi-occlusive layer 134, para [0095], Fig. 4) configured to provide a sealed space that includes the tissue interface (para [0095] teaches the semi-occlusive layer 134 creates an air tight seal around the perimeter of the wound bed); 
a negative-pressure (vacuum pump 60, para [0054]; Fig. 1; alternatively, MEA in oxygen consumption mode described in para [0008]) source fluidly coupled to the tissue interface and configured to provide negative pressure (the Abstract teaches a canister or exudate trap may be 
a hyperoxic fluid source (oxygen concentrating device 54 may include a membrane electrode assembly (MEA) 102, para [0061], Fig. 1) fluidly coupled to the tissue interface (para [0093] and 0097] teaches an oxygen delivery manifold connected to the dressing attached to a wound) and configured to provide a hyperoxic fluid (para [0055] and [0076] teaches an oxygen concentrating device concentrates the oxygen from the ambient atmosphere creating a hyperoxic fluid); and 
a controller (microcontroller 238, para [0111], Fig. 16) operatively coupled to the negative-pressure source and operatively coupled to the hyperoxic fluid source (para [0111] teaches the microcontroller 238 is electrically connected to the MEA 102 of the oxygen concentrating device and the vacuum pump), the controller (microcontroller 238) configured to: 
control an operating parameter of the negative-pressure source (vacuum pump 60, para [0054]; Fig. 1; alternatively, MEA in oxygen consumption mode described in para [0008]) and an operating parameter of the hyperoxic fluid source (oxygen concentrating device 54 may include a membrane electrode assembly (MEA) 102, para [0061], Fig. 1) to maintain the sealed space (para [0095] teaches the semi-occlusive layer 134 creates an air tight seal around the perimeter of the wound bed) at a negative pressure while the hyperoxic fluid is provided to the sealed space (the bottom of para [0117] teaches the control circuit will include a microcontroller 238 that has been pre-loaded with firmware to regulate operation of the wound care device.  The device may be loaded with standard firmware program for one of a number of wound care therapies.; para [0127]-[0138] teaches how the microprocessor controls an operating parameter of the negative-pressure source and the operating parameter of the hyperoxic fluid source to maintain the sealed space at a negative pressure while the hyperoxic fluid is provided to the seal space, as illustrated in Fig. 23B, 24A-24B, Fig. 25 and Fig. 26; para 
Regarding claim 3, dependent from claim 1, Sarangapani discloses wherein the controller (microcontroller 238) is configured to: provide a first therapy interval where the sealed space is maintained within a first range of negative pressure by controlling the operating parameter of the negative-pressure source; and provide a second therapy interval where the sealed space is maintained within a second range of negative pressure by controlling the operating parameter of the negative-pressure source (para [0129]-0140] teach and Fig. 25 and 26 illustrate examples of treatment cycles having a first therapy interval where the sealed space is maintained with a first range of negative pressure (“on” or “off”) and a second therapy interval where the sealed space is maintained within a second range of pressure (“on” or “off”); para [0008]-[0009] teaches different operational modes of the negative pressure source and oxygen concentrating device controlled by the microprocessor; para [0139] teaches three operational modes of the pump).  
Regarding claim 7, dependent from claim 3, Sarangapani discloses the claim limitation wherein the controller (microcontroller 238, para [0111], Fig. 16) is configured to provide the hyperoxic fluid (oxygen concentrating device 54 may include a membrane electrode assembly (MEA) 102, para [0054] and [0061, Fig. 1) to the sealed space during the second therapy interval by controlling the operating parameter of the hyperoxic fluid source (As mentioned above the pump has at least three modes “on”, “off” and “operational” mode and Fig 25 illustrates during a therapeutic cycle, second therapy interval, where the pump Is “on” or “operational” and oxygen is being generated by the MEA.).  
Regarding claim 8, dependent from claim 3, wherein the controller (microcontroller 238, para [0111], Fig. 16) is configured to provide the hyperoxic fluid (oxygen concentrating device 54 may include a membrane electrode assembly (MEA) 102, para [0054] and [0061, Fig. 1) to the sealed space during the first therapy interval by controlling the operating parameter of the hyperoxic fluid source (As 
Regarding claim 14, dependent from claim 1, Sarangapani teaches the claim limitation wherein the hyperoxic fluid is at least 50 mole percent oxygen gas (para [0061] teaches the reduction product of oxygen alone moves through the membrane resulting in nearly 100% pure oxygen on the anode.).  
Regarding claim 24. Sarangapani teaches a method of providing treatment to a tissue site (para [0004]), the method comprising: 
controlling, using a controller (microcontroller 238, para [0111], Fig. 16), operating parameters of a negative-pressure source to provide negative pressure to a sealed space around a tissue interface applied to the tissue site (para [0111] teaches the microcontroller 238 is electrically connected to the MEA 102 of the oxygen concentrating device and the vacuum pump; the bottom of para  [0017] teaches the control circuit will include a microcontroller 238 that has been pre-loaded with firmware to regulate operation of the wound care device.  The device may be loaded with standard firmware program for one of a number of wound care therapies.; para [0127]-[0138] teaches how the microprocessor controls an operating parameter of the negative-pressure source and the operating parameter of the hyperoxic fluid source to maintain the sealed space at a negative pressure while the hyperoxic fluid is provided to the seal space, as illustrated in Fig. 23B, 24A-24B, Fig. 25 and Fig. 26; para [0008]-[0009] teach microcontroller is configured to regulate the operation of the negative pressure source and the oxygen concentrating device so as to maintain negative pressure); and  
controlling, using the controller (microcontroller 238, para [0111], Fig. 16), operating parameters of a hyperoxic fluid source (oxygen concentrating device 54 may include a membrane electrode assembly (MEA) 102, para [0054] and [0061, Fig. 1) to a hyperoxic fluid (oxygen produced from oxygen concentrating device) to the sealed space (para [0095] teaches the semi-occlusive layer 134 
Regarding claim 26, dependent from claim 24, further comprising: 
maintaining, using the controller (microcontroller 238, para [0111], Fig. 16), the sealed space (para [0095] teaches the semi-occlusive layer 134 creates an air tight seal around the perimeter of the wound bed during negative pressure wound therapy) within a first range of negative pressure (para [0139] teaches when the pump is “on”, “off’ or “operational”) for a first therapy interval by controlling operating parameters of the negative-pressure source; and maintaining, using the controller (microcontroller 238, para [0111], Fig. 16), the sealed space (para [0095] teaches the semi-occlusive layer 134 creates an air tight seal around the perimeter of the wound bed during negative pressure wound therapy) within a second range of negative pressure (para [0139] teaches when the pump is “on”, “off’ or “operational”) for a second therapy interval by controlling operating parameters of the negative-pressure source (para [0129]-0140] teach and Fig. 25 and 26 illustrate examples of treatment cycles having a first therapy interval where the sealed space is maintained with a first range of negative pressure and a second therapy interval where the sealed space is maintained within a second range of pressure; para [0008]-[0009] teaches different operational modes of the negative pressure source and oxygen concentrating device controlled by the microprocessor; para [0139] teaches three operational modes of the pump including “on”, “off”, and “operational”).  
Regarding claim 29, dependent from claim 26, Sarangapani discloses the claim limitation further comprising; controlling, using the controller (microcontroller 238, para [0111], Fig. 16), operating parameters of the hyperoxic fluid source (oxygen concentrating device 54 may include a membrane electrode assembly (MEA) 102, para [0054] and [0061, Fig. 1) to provide the hyperoxic fluid (oxygen 
Regarding claim 30, dependent from claim 26, Sarangapani discloses the claim limitation further comprising; controlling, using the controller (microcontroller 238, para [0111], Fig. 16), operating parameters of the hyperoxic fluid source (oxygen concentrating device 54 may include a membrane electrode assembly (MEA) 102, para [0054] and [0061, Fig. 1)  to provide the hyperoxic fluid (oxygen produced from the oxygen concentrating device) during the first therapy interval (para [0139] teaches when the pump is “on”, “off’ or “operational”). Fig. 26 illustrates a therapeutic cycle, a first therapy, where pump mode is “off” and the oxygen is being generated.  
Regarding claim 35, dependent from claim 24, Sarangapani teaches the claim limitation wherein the hyperoxic fluid is at least 75 mole percent oxygen gas (para [0061] teaches the reduction product of oxygen alone moves through the membrane resulting in nearly 100% pure oxygen on the anode.).  
Regarding claim 38, dependent from claim 24, Sarangapani teaches the claim limitation further comprising alternating communication of the hyperoxic fluid (oxygen concentrating device 54 may include a membrane electrode assembly (MEA) 102, para [0054] and [0061, Fig. 1)  to the sealed space (para [0095] teaches the semi-occlusive layer 134 creates an air tight seal around the perimeter of the wound bed during negative pressure wound therapy)  between a first time period during which the hyperoxic fluid is actively communicated to the sealed space (para [0008] teaches a first operational mode of the MEA that delivers oxygen to the wound) and a second time period during which the hyperoxic fluid is not actively communicated to the sealed space (as described above, para [0008] teaches the second operational mode in which the MEA consumes oxygen so that the hyperoxic fluid is not actively communicated to the sealed space, illustrated in Figs. 25 and 26).
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10, 12-13, 28, 31-33, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Sarangapani (US 2016/0166781 A1), in view of Locke (US 2016/0325028 A1).
Regarding claim 10, dependent from claim 3, Sarangapani discloses the claim limitation further comprising: 

maintaining the sealed space (para [0095] teaches the semi-occlusive layer 134 creates an air tight seal around the perimeter of the wound bed during negative pressure wound therapy)  within a third range of negative pressure (para [0139] teaches the pump has at least three operational modes “off”, “on” and “operational”)  by controlling the operating parameter of the negative-pressure source (para [0008—[0009] teach the controller controls the operating parameters of the negative-pressure source).
Sarangapani is silent regarding the claim limitations: 1) comprising a solution source fluidly coupled to the tissue interface, 2) a solution pump configured to provide an instillation solution from the solution source to the sealed space, and 3) wherein the controller operates the solution pump to provide the instillation solution to the sealed space.
However, in a similar art, Locke teaches a therapy system that can provide negative-pressure with instillation of topical treatment solutions to tissue sites in para [0013].  Para [0028]-[0029] teaches the system comprises a fluid source 117 comprising a fluid pump, for example a peristaltic pump. Para [0025] teaches the fluid mechanics of using a negative –pressure source to reduce pressure in another component or location, such as within a sealed therapeutic environment, can be mathematically complex.  However, the basic principles of fluid mechanics applicable to negative-pressure therapy and instillation are generally well known in the art
Consequently, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Sarangapani such that it comprises a solution source fluidly coupled to the tissue interface, a solution pump configured to provide an instillation solution from the solution source to the sealed space, and wherein the controller of 
Regarding claim 12. The system of claim 10, wherein the controller (microcontroller 238, para [0111], Fig. 16) is configured to provide the hyperoxic fluid (oxygen concentrating device 54 may include a membrane electrode assembly (MEA) 102, para [0054] and [0061, Fig. 1) for the third therapy interval (The third therapy interval is when the pump is the operational mode “on”, “off”, or “operational.”) by controlling (para [0008]-[0009] teach different operational modes of the negative pressure and the oxygen concentrating device controlled by the microprocessor) the operating parameter of the hyperoxic fluid source (oxygen concentrating device 54 may include a membrane electrode assembly (MEA) 102, para [0054] and [0061, Fig. 1). 
Regarding claim 13, dependent from claim 10, Sarangapani is silent regarding the claim limitation wherein the third range is from about -5 mmHg to about -60 mmHg.  
However, Locke discloses a wound irrigation system with a negative-pressure source and teaches the optimal pressure for treating tissue with negative pressure.  Specifically, paragraph [0028] states “While the amount and nature of negative pressure applied to a tissue site may vary according to therapeutic requirements, the pressure is generally a low vacuum, also commonly referred to as a rough vacuum, between −5 mm Hg (−667 Pa) and −500 mm Hg (−66.7 kPa). Common therapeutic ranges are between −75 mm Hg (−9.9 kPa) and −300 mm Hg (−39.9 kPa)”. In addition, paragraph [0003] states “Clinical studies and practice have shown that reducing pressure in proximity to a tissue site can augment and accelerate growth of new tissue at the tissue site. The applications of this phenomenon are numerous, but it has proven particularly advantageous for treating wounds.”  
Consequently, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Sarangapani such that third range is from about -5 mmHg to -60 mmHg as applicant appears to have placed no criticality on the claimed ”.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodrull, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 28, dependent from claim 26, Sarangapani does not explicitly state the claim limitation wherein: the first range is from about -100 mmHg to about -150 mmHg; and the second range is from about -20 mmHg to about -30 mmHg.  Para [0139] of Sarangapani teaches the vacuum pump may be operational (“on”) or nonoperational (off) or in a third “operational” mode and that the pressure at the dressing manifold may range from approximately 560 mmHg to approximately 680 mmHg.  One atmosphere equals 760 mmHg so the range is -80 mmHg to -200 mm Hg.
However, Locke discloses a wound irrigation system with a negative-pressure source and teaches the optimal pressure for treating tissue with negative pressure.  Specifically, paragraph [0028] states “While the amount and nature of negative pressure applied to a tissue site may vary according to therapeutic requirements, the pressure is generally a low vacuum, also commonly referred to as a rough vacuum, between −5 mm Hg (−667 Pa) and −500 mm Hg (−66.7 kPa). Common therapeutic ranges are between −75 mm Hg (−9.9 kPa) and −300 mm Hg (−39.9 kPa)”. In addition, paragraph [0003] states “Clinical studies and practice have shown that reducing pressure in proximity to a tissue site can augment and accelerate growth of new tissue at the tissue site. The applications of this phenomenon are numerous, but it has proven particularly advantageous for treating wounds.”  
Consequently, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Sarangapani such that first range is from about -100 mmHg to about -150 mmHg; and the second range is from about -20 mmHg to -30 mmHg as applicant appears to have placed no criticality on the claimed range (para [0074]-[0075] state the first and second ranges “may “ be within the claimed ranges) and since it has been held that “[i]n the ”.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodrull, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 31, dependent from claim  26, further comprising: controlling, using the controller (microcontroller 238, para [0111], Fig. 16), operating parameters of the negative-pressure source to maintain the sealed space (para [0095] teaches the semi-occlusive layer 134 creates an air tight seal around the perimeter of the wound bed during negative pressure wound therapy)  within a third range of negative pressure for a third therapy interval (as stated above the pump has at least three operational modes “on”, “off”, and “operational” with at least three ranges of negative pressure, the “operational” mode and “on” mode of the pump may be within any  target therapeutic pressure taught by Locke or Sarangapani); 
Sarangapani is does not explicitly state the claim limitation and providing an instillation fluid to the sealed space for the third therapy interval.  
However, Locke teaches a therapy system that can provide negative-pressure with instillation of topical treatment solutions for treating a tissue site in para [0013].  Para [0029] teaches the system comprises a fluid source 117 comprising a fluid pump, for example a peristaltic pump. Para [0025] teaches the fluid mechanics of using a negative–pressure source to reduce pressure in another component or location, such as within a sealed therapeutic environment, can be mathematically complex.  However, the basic principles of fluid mechanics applicable to negative-pressure therapy and instillation are generally well known in the art.  
Consequently, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Sarangapani such that the controller controls the operating parameters of the negative-pressure source to maintain the sealed space within a third range of negative pressure for a third therapy interval and providing an instillation 
32. (Currently Amended) The method of claim 31, further comprising providing the hyperoxic fluid for the third therapy interval (as stated above the pump has at least three operational modes “on”, “off”, and “operational” with at least three ranges of negative pressure, the “operational” mode and “on” mode of the pump may be within any target therapeutic pressure range taught by Locke or Sarangapani; Para [0008] describes at least three operational modes of the MEA [oxygen concentrating device] controlled by the microcontroller oxygen being produced when the vacuum pump is on and evacuates a gaseous mixture from the vacuum port.).  
Regarding claim 33, dependent from claim 31, Sarangapani does not explicitly state wherein the third range is from about -5 mmHg to about -60 mmHg.
However, Locke discloses a wound irrigation system with a negative-pressure source and teaches the optimal pressure for treating tissue with negative pressure.  Specifically, paragraph [0028] states “While the amount and nature of negative pressure applied to a tissue site may vary according to therapeutic requirements, the pressure is generally a low vacuum, also commonly referred to as a rough vacuum, between −5 mm Hg (−667 Pa) and −500 mm Hg (−66.7 kPa). Common therapeutic ranges are between −75 mm Hg (−9.9 kPa) and −300 mm Hg (−39.9 kPa)”. In addition, paragraph [0003] states “Clinical studies and practice have shown that reducing pressure in proximity to a tissue site can augment and accelerate growth of new tissue at the tissue site. The applications of this phenomenon are numerous, but it has proven particularly advantageous for treating wounds.”  
Consequently, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Sarangapani such that the third range is from about -5 mmHg to about -60 mmHg as applicant appears to have placed no criticality on the claimed range (para [0074]-[0075] state the third range “may “ be within the claimed range) and ”.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodrull, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 36, dependent from claim 31, Sarangapani does not explicitly state the claim limitation wherein an oxygen concentration within the sealed space is greater during the second therapy interval than during the first therapy interval, and wherein the oxygen concentration within the sealed space is greater during the third therapy interval than during the first therapy interval or the second therapy interval.  
However, para [0008] states “The device may include a microcontroller electrically connected to the first MEA, the second MEA, the motor, and the pressure sensor, the microcontroller being configured to regulate operation of the wound care device in a plurality of operational modes. The plurality of operational modes may include: a first operational mode in which the first MEA delivers oxygen to the oxygen port at a rate ranging from approximately 1 ml oxygen/hr to approximately 10 ml oxygen/hr at a temperature ranging from approximately 60° F. to approximately 100° F. and a pressure of approximately 760 mmHg; a second operational mode in which the second MEA consumes oxygen from the oxygen port at a rate ranging from substantially equal to or greater than 5 times the oxygen generating rate in the first operational mode; and a third operational mode in which the mechanical pump evacuates a gaseous mixture from the vacuum port at a volumetric flow rate ranging from approximately lcc/min to approximately 2,500 cc/min while maintaining a pressure ranging from approximately 560 mmHg to approximately 680 mmHg at a wound site which is fluidly connected to the vacuum port.”  During each operational mode a different amount of oxygen concentration will exist in the sealed space.  The microcontroller is configured to regulate the operation of the wound care device by providing a treatment cycle tailored to enhance wound healing for a specific wound on a patient.  The order of the three operational cycles would be determined based on the therapy that is tailored to the KSR, 550 U.S. at 418, 82 USPQ2d at 1396.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Sarangapani (US 2016/0166781 A1), in view of Sexton (US 2017/0049627).
Regarding claim 20, dependent from claim 1, Sarangapani is silent regarding the claim limitation wherein the tissue interface comprises a polyurethane foam having an uncompressed density in a range of 0.2-0.3 grams per cubic centimeter.  
However, Sexton discloses systems and methods for tissue healing using negative pressure wound therapy and an absorptive dressing 101 comprising a polyurethane ester foam.  Paragraph [0062] states, “In one embodiment, the pores of conventional ester foam may be reduced to a desired size in any suitable process such as felting. The felting process may include thermal, mechanical, or chemical compression of the ester-based material, resulting in permanently compressing the pores 110. The felting process may include heating the ester-based material during the manufacturing process of the polyurethane ester foam, followed by the application of a degree of compression to produce a desired pore density, a desired fluid dynamic within the foam, and/or an increase in tensile strength. In various embodiments, the biocompatible foam may be processed to obtain any desired physical properties such as any desired pore size, porosity, density, reticulation of pores, permeability and/or tensile strength.”  Sexton teaches one skilled in the art how to achieve an optimal polyurethane foam having an uncompressed density by using thermal, mechanical, or chemical compression of the ester-based material during the manufacturing process of the polyurethane foam, followed by the application 101 under negative pressure, even wound fluid suspension and/or absorption within the ester-based material, and/or retention and/or delivery of additives. In some embodiments, the ester-based material may be customized to promote healing of a particular type of wound bed 120.”  By combining the prior art elements of Sarangapani and Sexton with these known techniques for modifying the density of polyurethane foam would yield predictable results of forming a polyurethane foam having an uncompressed density in the claimed range.  MPEP 2141 Section III, KSR, 550 U.S. at 418, 82 USPQ2d at 1396.
In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Sarangapani and Sexton to comprise a polyurethane foam having an uncompressed density in a range of 0.2-0.3 grams per cubic centimeter since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, the claimed device was not patentably distinct from the prior art device “ Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984).  In the instant case, the device of Sarangpani and Sexton would not operate differently with the claimed uncompressed density range and would therefore function appropriately having the claimed uncompressed density range.  Further, applicant places no criticality on the range claimed.  Applicant simply provided one example of a commercially available polyurethane foam that may be used in the present invention having a density within the claimed range (para [0086] of the specification).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Sarangapani (US 2016/0166781 A1), in view of Schaefer (US 2011/0034861 A1).
Regarding claim 21, dependent from claim 1, Sarangapani is silent regarding the claim limitation further comprising a hyperoxic fluid regulator configured to control communication of the hyperoxic fluid to the sealed space, wherein the hyperoxic fluid regulator comprises a valve controller configured to operate a valve, wherein the hyperoxic fluid regulator is configured to alternate communication of hyperoxic fluid to the sealed space between a first time period during which the hyperoxic fluid is communicated to the sealed space and a second time period during which the hyperoxic fluid is not communicated to the sealed space.  
However, Schaefer teaches a hyperoxic fluid regulator (ventilation flow rate controller 8; oxygen flow rate controller 5; or gas flow controller in claim 1) configured to control communication of the hyperoxic fluid (oxygen) to the sealed space (wound dressing 18; paragraph [00055]; Figs. 1, 2, 3 and 4), wherein the hyperoxic fluid regulator comprises 
a valve controller (ventilation flow rate controller 8; oxygen flow rate controller 5; or gas flow controller in claim 1) configured to operate a valve (O2 stop valve 26 or ventilation stop valve 27), wherein the hyperoxic fluid regulator (ventilation flow rate controller 8; oxygen flow rate controller 5; or gas flow controller in claim 1) is configured to alternate communication of hyperoxic fluid to the sealed space (wound dressing 18) between a first time period during which the hyperoxic fluid is communicated to the sealed space (O2 stop valve 26 or ventilation stop valve 27 is opened, closed, in between) and a second time period during which the hyperoxic fluid is not communicated to the sealed space (O2 stop valve 26 or ventilation stop valve 27 is opened, closed, or in between).   Paragraph [0064] states “Referring again to Figure 2, the O2 stop valve 26 must be open for Mode A, Ventilate with O2, to occur, and closed for all other therapy modes. Ventilation stop valve 27 must be open for one of the ventilation moves (A, B, or C) to occur and closed for Mode D.” Applicant utilizes the term “regulator” and “controller” interchangeably as in paragraph [0022] of the current specification.  Figs. 3 and 4 illustrate that device may be run electronically (not manually) and uses controllers (gas flow controller; both stop valves could be electrically actuated solenoid pinch valves.
Consequently, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Sarangapani such that it comprises a hyperoxic fluid regulator configured to control communication of the hyperoxic fluid to the sealed space, wherein the hyperoxic fluid regulator comprises a valve controller configured to operate a valve, wherein the hyperoxic fluid regulator is configured to alternate communication of hyperoxic fluid to the sealed space between a first time period during which the hyperoxic fluid is communicated to the sealed space and a second time period during which the hyperoxic fluid is not communicated to the sealed space as taught by Schaeffer to enhance wound healing.
102/103 REJECTIONS
 Claim 5 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sarangapani (US 2016/0166781 A1).  Alternatively, Claim 5 is rejected under 35 U.S.C.  103 as being unpatentable over Sarangapani (US 2016/0166781 A1), in view of Locke (US 2016/0325028 A1).
Regarding claim 5, dependent from claim 3, Sarangapani discloses wherein: the first range is from about -50 mmHg to about -200 mmHg (para [0139] teaches the mechanical pump may be operational (“on”) or nonoperational (off) or in a third operational mode and that the pressure at the dressing manifold may range from approximately 560 mmHg to approximately 680 mmHg.  One atmosphere equals 760 mmHg so the range is -80 mmHg to -200 mm Hg); and the second range is from about -5 mmHg to about -60 mmHg (para [0138] teaches that when the MEA is on in a first operational mode it concentrates atmospheric oxygen for delivery to the oxygen supply port. By contrast when the MEA is on and in a second operational mode, the MEA may be consuming oxygen from the dressing 
Alternatively, claim 5 is rejected under 103 should the 102 rejection not be upheld.  In the event the above interpretation is not accurate or clearly envisaged by applicant, Locke discloses a wound irrigation system with a negative-pressure source and teaches the optimal pressure for treating tissue with negative pressure.  Specifically, paragraph [0028] states “While the amount and nature of negative pressure applied to a tissue site may vary according to therapeutic requirements, the pressure is generally a low vacuum, also commonly referred to as a rough vacuum, between −5 mm Hg (−667 Pa) and −500 mm Hg (−66.7 kPa). Common therapeutic ranges are between −75 mm Hg (−9.9 kPa) and −300 mm Hg (−39.9 kPa)”. In addition, paragraph [0003] states “Clinical studies and practice have shown that reducing pressure in proximity to a tissue site can augment and accelerate growth of new tissue at the tissue site. The applications of this phenomenon are numerous, but it has proven particularly advantageous for treating wounds.”  
Consequently, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Sarangapani such that first range is from about -50 mmHg to about -200 mmHg; and the second range is from about -5 mmHg to -60 mmHg as applicant appears to have placed no criticality on the claimed range (para [0074]-[0075] state the first and second ranges “may “ be within the claimed ranges) and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art ‘ a prima facie case of obviousness exists”.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodrull, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Claim 17 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sarangapani (US 2016/0166781 A1).  Alternatively, Claim 17 is being rejected under 35 U.S.C. as being unpatentable over Sarangapani (US 2016/0166781 A1), in view of Locke (US 2016/0325028 A1), further in view of Schaefer (US 2011/0034861 A1).
Regarding claim 17, dependent from claim 3, Sarangapani teaches the claim limitation further comprising a valve (check valve 164, para [0101], Fig. 9) fluidly coupled to the tissue interface (wound 150, para [0101], Fig. 9) the negative-pressure source (vacuum pump 60, para [0101], Fig. 9), and the hyperoxic fluid source (MEA 102, para [0101], Fig. 9), the valve (check valve 164, para [0101], Fig. 9)  having a first position (open) and a second position (closed). 
Alternatively, claim 17 is rejected under 103, if the 102 rejection is not up held. The check valve 164 is placed specifically between the two chambers as shown in Fig. 9.  However, Sarangapani may include other valves resulting in Sarangapani being silent regarding the claim limitation further comprising a valve fluidly coupled to the tissue interface (wound 150, para [0101], Fig. 9) the negative-pressure source (vacuum pump 60, para [0101], Fig. 9), and the hyperoxic fluid source (MEA 102, para [0101], Fig. 9), the valve having a first position (open) and a second position (closed).
However, Schaefer teaches a wound ventilation system further comprising a valve (stop valve 26 or stop valve 27, paragraph [0064] teaches both stop valves could be electrically actuated solenoid pinch valves; Fig. 2 and 3 illustrate both stop valves are fluidly coupled to the tissue interface (Figs. 2 and 3), the negative-pressure source (wound vacuum unit 22; Figs. 2 and 3), and the hyperoxic fluid source (oxygen bottle 4; Figs. 2 and 3);  the  valves have a first position (on) and a second position (off) (paragraph [0064] states the valves may be turned on (first position) and off (second position)  In addition,  it is the nature of a valve to be turned on and off to allow fluid to pass or to inhibit the passage of a fluid). 
Consequently, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Sarangapani such that it comprises a valve fluidly coupled to the tissue interface, the negative-pressure source, and the hyperoxic fluid 
Regarding claim 18, dependent from claim 17, Sarangapani is silent regarding the claim limitation wherein the controller (microcontroller 238, para [0111], Fig. 16) is configured to: provide negative pressure through the valve in the first position to maintain the sealed space within the first range for the first therapy interval; switch the valve to the second position after the first therapy interval; and allow the pressure to increase to the second range and provide the hyperoxic fluid through the valve in the second position for the second therapy interval.  
However,  Schaefer teaches a wound ventilation system wherein the controller (ventilation flow rate controller 8; oxygen flow rate controller 5; or gas flow controller in claim 1)  is configured to: provide negative pressure through the valve (O2 stop valve 26 or ventilation stop valve 27; described in paragraph [0064]; illustrated in Fig. 3) in the first position (valve opened, closed or in between) to maintain the sealed space within the first range for the first interval; switch the valve (O2 stop valve 26 or ventilation stop valve 27) to the second position after the first interval (valve opened; closed; or in between); and allow the pressure to increase to the second range and provide the hyperoxic fluid (oxygen) through the valve (O2 stop valve 26 or ventilation stop valve 27) in the second position (valve opened, closed, or in between) for the second interval.  Paragraph [0064] states “Ventilation stop valve 27 must be open for one of the ventilated modes (A, B, or C) to occur and closed for Mode D.”  Figs. 2 and 3 illustrates hyperoxic fluid is provided through valves 26 and 27.  Figs. 3 and 4 illustrate that device is run electronically (not manually) and uses controllers (ventilation flow rate controller 8; oxygen flow rate controller 5; or gas flow controller in claim 1) to open and close valves.  Paragraph [0063] state O2 stop valve 26 and ventilation stop valve 27 operate through a programmable timer/display system to both stop valves could be electrically actuated solenoid pinch valves
Consequently, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Sarangapani such that the controller is configured to provide negative pressure through the valve in the first position to maintain the sealed space within the first range for the first therapy interval; switch the valve to the second position after the first therapy interval; and allow the pressure to increase to the second range and provide the hyperoxic fluid through the valve in the second position for the second therapy interval as taught by Schaefer to enhance wound healing.
Regarding claim 19, dependent from claim 17, Sarangapani is silent regarding the claim limitation wherein the controller (microcontroller 238, para [0111], Fig. 16 is configured to: after the first therapy interval, switch the valve from the first position to the second position to release negative pressure from the sealed space until the pressure within the sealed space increases to the second range.  
However, Schaefer discloses wherein the controller (ventilation flow rate controller 8; oxygen flow rate controller 5; or gas flow controller in claim 1) is configured to: after the first interval, switch the valve (O2 stop valve 26 or ventilation stop valve 27) from the first position (closed) to the second position (open) to release negative pressure from the sealed space until the pressure within the sealed space increases to the second range (air or oxygen is added to the system increasing the pressure in the system). Paragraph [00062] states “Ventilation stop valve 27 must be open for one of the ventilated modes (A, B, or C, as examples) to occur and closed for Mode D.”  Figs. 3 and 4 illustrate that device is run electronically (not manually) and uses controllers (gas flow controller; claim 1, as an example) to open and close valves.  Paragraph [0060] state stop valve 26 and ventilation stop valve 27 operate both stop valves could be electrically actuated solenoid pinch valves.
Consequently, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Sarangapani such that the controller is configured to after the first therapy interval, switch the valve from the first position to the second position to release negative pressure from the sealed space until the pressure within the sealed space increases to the second range as taught by Schaefer to enhance wound healing.

Response to Arguments
Applicant’s arguments with respect to claims 1, 3, 5, 7-8, 10, 12-14, 17-21, 24, 26, 28-33, 35-36 and 38, in a reply dated 08/24/2021, have been considered but are moot because the new ground of rejection relies on newly cited references based on amendments made by applicant that were not applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J FEULNER whose telephone number is (571)272-4924. The examiner can normally be reached Ad hoc work from home.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nicholas Weiss can be reached on 571-270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/GREGORY J FEULNER/Examiner, Art Unit 3781                                                                                                                                                                                                        
/PHILIP R WIEST/Primary Examiner, Art Unit 3781